                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        TRINA HILL,                                      Case No. 18-cv-01474-HSG
                                   8                      Plaintiff,                         ORDER DIRECTING
                                                                                             SUPPLEMENTAL BRIEFING
                                   9              v.
                                                                                             Re: Dkt. No. 172
                                  10        GOODFELLOW TOP GRADE,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Pending before the Court is Defendant’s renewed motion for judgment as a matter of law.
                                  14   Dkt. No. 172. In its reply brief, Defendant argued for the first time that “as a matter of law, three
                                  15   alleged incidents over the course of Plaintiff’s four month employment are not sufficiently severe
                                  16   or pervasive.” Dkt. No. 174 at 4 (citing Faragher v. City of Boca Raton, 524 U.S. 775, 788
                                  17   (1998)). Although arguments not raised by a party in its opening brief are ordinarily deemed
                                  18   waived, see Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999), the Court may consider new
                                  19   arguments raised in a reply brief “only if the adverse party is given an opportunity to respond.”
                                  20   Banga v. First USA, NA, 29 F. Supp. 3d 1270, 1276 (N.D. Cal. 2014) (citations omitted). Thus,
                                  21   Plaintiff is directed to submit a supplemental brief, not to exceed three pages, addressing whether
                                  22   the three alleged incidents are severe and pervasive to support a hostile work environment claim
                                  23   under relevant Ninth Circuit caselaw. Plaintiff may not repeat arguments raised in her opposition
                                  24   brief. In her sur-reply, Plaintiff should explain how the incidents in this case differ from those in
                                  25   Brooks v. City of San Mateo, 229 F.3d 917 (9th Cir. 2000) and Westendorf v. W. Coast
                                  26   Contractors of Nevada, Inc., 712 F.3d 417 (9th Cir. 2013), cases in which the Ninth Circuit held
                                  27   the alleged misconduct did not establish sufficiently severe or pervasive sexual harassment.
                                  28   //
                                   1          Plaintiff must file the brief by November 15, 2019. No responsive filings will be

                                   2   permitted.

                                   3          IT IS SO ORDERED.

                                   4   Dated: 11/5/2019

                                   5                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
